Citation Nr: 1136379	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement a compensable disability rating for residuals of a gunshot wound to the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg.

3.  Entitlement to a disability rating in excess of 30 percent for anterior compartment syndrome of the left calf and deep peroneal mononeuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issues of entitlement to service connection for tinnitus and entitlement to a compensable disability rating for residuals of a gunshot wound to the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's anterior compartment syndrome of the left calf and deep peroneal mononeuropathy is manifested by complete paralysis of the anterior tibial nerve (deep peroneal) with dorsal flexion of the foot lost, with no evidence that the disability manifests symptoms or impairment outside the purview of the schedular rating criteria.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent have not been met or approximated for the Veteran's anterior compartment syndrome of the left calf and deep peroneal mononeuropathy.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8523 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice dated in May 2007 informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed that, in order to substantiate his claim, the evidence needed to show that his disability had worsened.  That letter also contained notice regarding disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in January 2008.

In June 2008, the RO provided the Veteran with notice regarding the rating criteria used to evaluate his disability.  Thereafter, the September 2008 statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  He was afforded a VA examination pertinent to his claim decided herein in June 2007.  The examination was conducted by a physician, who reviewed the claims file, solicited history from the Veteran, and performed a complete examination.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's anterior compartment syndrome of the left calf and deep peroneal mononeuropathy is rated 30 percent disabled under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2011).  Under that diagnostic code, a maximum schedular evaluation of 30 percent is assigned for complete paralysis of the anterior tibial nerve with dorsal flexion of the foot lost.  The Veteran is already assigned the maximum schedular disability rating for this diagnostic code.

After reviewing the claims file, the Board concludes that evaluation under any other diagnostic code is not appropriate here.  The Veteran underwent VA examination in June 2007.  There is no indication of any other applicable rating criteria.  The VA examiner indicated that the motor examination findings were most suggestive of a deep peroneal lesion, which has been rated here.  He also indicated that sensory findings suggested additional involvement of the common peroneal nerve, the distal sciatic nerve, or the L5/S1 roots.  However, none of these possible disorders are subject to service connection, and none of the evidence of record suggests that they are in any way related to the Veteran's service-connected disability.  As such, there are no other potentially applicable diagnostic codes that could be used to rated the Veteran's disability.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For all the reasons explained above, the Board finds that there is no basis for a staged rating of the Veteran's service-connected disability discussed above and that the claim for a compensable rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 30 percent for anterior compartment syndrome of the left calf and deep peroneal mononeuropathy is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for tinnitus and entitlement to a compensable disability rating for residuals of a gunshot wound to the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg.

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that he was in service for three months and sixteen days.  He was awarded the Rifle M-16 (sharpshooter) badge.  In May 2006, the Veteran was afforded a VA examination.  The examiner commented that the etiology of the tinnitus was unknown to the examiner, and an opinion could not be made without resorting to mere speculation.

When VA affords the Veteran a VA examination, it must ensure that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, in this case, the examiner indicated that she could not provide an opinion with regard to etiology without resorting to mere speculation.   In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  The Court also determined that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

The Board finds that the opinion provided by the May 2006 VA examiner does not comply with the requirements of the Court in Jones.  In light of the foregoing, the Board must remand for a new examination and detailed medical opinion the meets the Court's requirements.

With regard to the claim for a compensable rating for residuals of a gunshot wound to the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg, the Board finds that a remand is necessary to ascertain the current level of severity of the Veteran's disability.  The Veteran was last afforded a VA examination in June 2007.  However, a January 2009 written statement from the Veteran's private physician suggests that his disability may have worsened since the last examination.  Furthermore, while the June 2007 VA examination showed that the Veteran experienced persistent edema and he indicated that pain was relieved by elevation, it was not clear whether the edema itself was relieved by elevation.  Also, the VA examiner noted darker patches of skin on the Veteran's left leg but did not indicate whether they constituted stasis pigmentation.  As such, a remand is necessary to afford the Veteran a VA examination to properly assess the current level of severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  If possible, the Veteran's claims file is to be provided to the VA examiner that evaluated the Veteran and provided an opinion regarding his tinnitus in May 2006.  The examiner is asked to again review the claims file, the history she obtained from the Veteran, and her speculative opinion.

The examiner is informed that the Board finds the Veteran's description of his in-service and post-service noise exposure credible, as well as his assertion that he experienced ringing in his ears several times after cannon fire during service.  

However, the Board does not find the Veteran's assertion that his tinnitus has been present for more than twenty years to be credible.

The examiner is asked to provide an opinion as to whether the Veteran's currently diagnosed tinnitus is at least as likely as not related to his service from November 1984 to February 1985.

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

If the examiner who conducted the May 2006 examination is unavailable, the Veteran should be scheduled for a VA examination based upon a contemporaneous review of the Veteran's claims file to address the specific question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus (if found) is related to his presumed exposure to acoustic trauma in service.  The examiner is asked to provide a rationale for all opinions given and note specifically that the claims file has been reviewed.  If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should provide a rationale consistent with the requirements set forth above.  

2.  Schedule the Veteran for a VA examination in order to assess the current nature and severity of his residuals of a gunshot wound to the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg.  The examiner is asked to conduct an evaluation, to include performing any tests deemed necessary.

The examiner is asked to specifically address whether the Veteran's edema is relieved by elevation and whether he demonstrates stasis pigmentation, eczema, or ulceration.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


